Citation Nr: 0514516	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  95-32 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than December 
16, 2000, for the grant of nonservice-connected pension 
benefits.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from September 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, which inter alia denied the appellant's claims of 
entitlement to service connection for PTSD.  The appellant 
disagreed and this appeal ensued.  The Board remanded the 
claim in April 1997 and in July 2001 for further evidentiary 
development.  

The appellant has also perfected an appeal from a January 
2001 rating decision that granted nonservice-connected 
pension benefits effective December 16, 2000.  The appellant 
disagreed with the effective date of the award.  

In this decision, the Board denies the claim of entitlement 
to service connection for PTSD.  The issue of entitlement to 
an earlier effective date for pension benefits is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  

As discussed below with respect to that remanded effective-
date claim, in his October 2001 substantive appeal the 
appellant sought a Travel Board hearing and discussed the 
severity of his claimed PTSD as it related to his argument 
for an earlier effective date for pension benefits.  He did 
not present argument in that substantive appeal as to the 
nature of his psychiatric disorder, which is the subject of 
his claim seeking service connection for PTSD.  Therefore, 
the request for a Travel Board hearing is construed as 
limited to the effective-date claim and as not applicable to 
the service-connection claim.  




FINDINGS OF FACT

1.  The medical evidence shows the appellant currently has 
diagnoses of alcohol dependence in full remission, dysthymia, 
general anxiety disorder, panic disorder with agoraphobia, 
and amnesic disorder secondary to alcohol abuse.  

2.  The appellant does not have PTSD.

3.  The medical evidence does not currently include a "clear" 
diagnosis of PTSD, or one in accord with 38 C.F.R. § 4.125a 
(2004).  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

The appellant maintains that he served in two combat zones, 
at the Korean demilitarized zone and in Vietnam.  In Korea, 
where his service personnel records show he served from 
February 1966 to March 1967, he claimed he participated in 
patrols of the demilitarized zone where he encountered North 
Korean patrols and land mines, though he claimed to have been 
in no firefights.  He reported that on one occasion he had to 
place the pin back into a hand grenade to prevent it's 
explosion.  The service personnel records also show the 
appellant served in Vietnam from March to September 1968, 
where he was assigned as an instructor at service school.  
The appellant reported he helped coordinate security at the 
school, directed artillery fire and helicopter attacks on 
enemy positions, and taught courses.  He claimed to have shot 
and killed a Viet Cong infiltrator and used his night vision 
equipment to "destroy or kill" the enemy.  He reported he 
secured a small aircraft to transport dead Americans.  Based 
on these incidents, the appellant seeks service connection 
for PTSD.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the "active 
military, naval, or air service" or, if pre-existing such 
service, was aggravated during such service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West , 
12 Vet. App. 247, 253 (1999); Cohen v. Brown, 10 Vet. App. 
128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995) 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Alternatively, the nexus between 
service and the current disability can be satisfied by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
38 C.F.R. § 3.303(b) (2004); Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The establishment of service connection for PTSD has specific 
requirements.  Gaines v. West, 11 Vet. App. 353, 357 (1998); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128 (1997).  Prior to 
March 7, 1997, when the appellant filed his claim, service 
connection for PTSD required medical evidence establishing a 
"clear" diagnosis of the condition, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptoms and the claimed in-service stressor.  
If the claimed stressor was related to combat, service 
department evidence that the appellant engaged in combat or 
that he was awarded a combat citation would be accepted, 
absent evidence to the contrary, as conclusive evidence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1996).  See Cohen, 10 Vet. App. at 136; Caluza, 7 Vet. App. 
at 506.  

Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accord with 38 C.F.R. § 4.125(a) (2004); a link, established 
by medical evidence, between current symptoms and an in-
service  stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the appellant engaged in combat with the 
enemy and the claimed stressor was related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor was consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the appellant's lay testimony alone could establish 
the occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004) and 38 C.F.R. § 4.125 (2004) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)).  

Effective March 7, 2002, VA amended the regulatory criteria 
to clarify the type of evidence relevant in corroborating a 
claimant's statement regarding the occurrence of a stressor 
resulting from a personal assault.  67 Fed. Reg. 10,330 (Mar. 
7, 2002).  The appellant has not alleged a stressor based on 
a personal assault, and the amended criteria did not alter 
the criteria of section 3.304(f) governing claims of PTSD 
based on stressors of the type alleged by the appellant.  See 
67 Fed. Reg. 10,330, 10,331 (Mar. 7, 2002) (the final rule 
retained existing provisions concerning the establishment of 
PTSD claims related to combat).  

Regardless of which criteria is applicable to this claim, 
service connection for PTSD requires either a "clear" 
diagnosis of the condition, or a diagnosis that is in accord 
with 38 C.F.R. § 4.125(a) (2004).  The appellant maintains 
there is such a diagnosis, based on VA clinical records from 
January to December 1993 discussing treatment for anxiety 
and, in July 1993, showing a provisional diagnosis of PTSD.  
He underwent VA psychiatric examination in August 1994, which 
noted the appellant's service in Vietnam and his claimed 
exposure to dead bodies.  The diagnoses included PTSD, 
chronic with depression, and inactive alcohol dependence.  VA 
general medical examination in April 1995 noted the 
appellant's history of anxiety, depression, and PTSD, with 
treatment over the previous two years; the impression was 
history of PTSD with history of anxiety and depression.  Also 
of record are VA clinical records from January 2001 to July 
2001 indicating further treatment for anxiety, depression, 
and PTSD with supportive therapy and counseling aimed at 
reducing his anxiety.  

Despite this body of evidence that the appellant asserts is 
supportive of a diagnosis of PTSD, such a conclusion is 
outweighed by other evidence of treatment and by the weight 
of medical opinion against a diagnosis of PTSD.  
VA hospitalization in September and October 1981 discussed 
treatment for alcohol dependence, without discussion of other 
psychiatric disorders, such as anxiety or depression (at that 
time, PTSD had not been accepted as a diagnosis).  VA general 
medical examination in September 1991 rendered no specific 
diagnosis, though the examiner indicated the appellant was 
nervous and had seen a psychiatrist and taken medication for 
a short period.  VA clinical records in November 1992, at the 
initiation of psychiatric and psychological treatment, 
indicated a diagnosis of anxiety disorder, rather than PTSD.  
Subsequent VA clinical records from December 1993 to October 
1994 showed treatment for stress reduction, with the only 
specific reference to PTSD being a "provisional" diagnosis 
of PTSD in July 1993.  VA clinical records May to September 
1994 showed continued counseling for an anxiety disorder; 
again, there was not a specific diagnosis of PTSD.  

To assess the accuracy of the claimed diagnosis of PTSD, 
given these conflicting findings, the Board remanded the 
claim in April 1997 and in July 2001 in part for VA 
examinations to assess the nature of the psychiatric 
disorder.  VA psychiatric examination in December 2000 
diagnosed panic disorder with agoraphobia, alcohol dependence 
in full remission, and amnesic disorder secondary to alcohol 
abuse.  The examiner reviewed the medical and service records 
and concluded, even assuming the appellant was exposed to 
combat, that the present disorders were "related to panic 
disorder with agoraphobia.  While he does suffer from night 
sweats and some intrusive recollections, his condition does 
not meet the criteria under DSM-IV for [PTSD] since he did 
not endorse symptoms associated with avoidance of stimuli 
associated with trauma or numbing of general 
responsiveness."  Another VA psychiatric examination in 
August 2004 discussed the appellant's service history in 
Vietnam and Korea, as well as the post-service history, based 
on a review of the claims file.  The examiner diagnosed 
alcohol dependence (reported in remission), dysthymia, and 
general anxiety disorder, and did not diagnose PTSD.  

These VA examinations weigh most heavily against the claim.  
They are based on a review of the claims file and provide 
specific alternative diagnoses based on the psychiatric 
history.  Although the record includes evidence of PTSD 
diagnoses, VA examination in September 1991, VA clinical 
records in the 1990s, and VA  examinations in December 2000 
and in August 2004, diagnosed psychiatric disorders other 
than PTSD.  These findings as a whole do not represent a 
"clear" diagnosis of PTSD or one in conformity with 
38 C.F.R. § 4.125 (2004) that would satisfy the initial 
element of a service-connection claim for PTSD.  The greater 
weight of the medical evidence leads to a finding that the 
appellant does not have PTSD.  In light of the evidence and 
based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for PTSD.  

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

In this case, the initial AOJ decisions were made before 
November 9, 2000, the date the VCAA was enacted.  VA believes 
Pelegrini II is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II , the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error.  The content of the 
aggregated notices, including the notice letters subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004).  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim by letters in August 
1994, March 2001, July 2001, October 2003, December 2003, and 
February 2004.  Additionally, VA has sent him a statement of 
the case in August 1994 and supplemental statements of the 
case in November 2001 and in January 2005 that informed him 
of the evidence considered, the legal criteria, and the 
analysis of the claim, including identification of elements 
for which evidence was deficient.  Moreover, the Board in its 
April 1997 and July 2001 remands informed the appellant of 
information and evidence necessary to substantiate the claim.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of his treatment for a 
and records from these sources are associated with the claims 
file.  The appellant has been informed of the information and 
evidence not of record that is necessary to substantiate the 
claim, of the information and evidence he was expected to 
provide, of the information and evidence that VA would seek 
to obtain, and of the need to provide any information and 
evidence in his possession pertinent to the claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA' s or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).  After VA provided this notice, the 
appellant communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  He has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  Assistance shall also 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

The evidence of record includes the service medical and 
personnel records, VA and private treatment records, and 
documents received on multiple occasions from the appellant 
and his representatives.  The VA has also afforded the 
appellant multiple examinations on the question of whether he 
has PTSD.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant.  It appears 
that all evidence identified by the appellant relative to the 
claims have been obtained and associated with the claims 
folder.  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

Entitlement to service connection for PTSD is denied.  


REMAND

In his substantive appeal of October 2001, which perfected 
his appeal for an effective date earlier than December 16, 
2000, for the grant of nonservice-connected pension benefits, 
the appellant requested an opportunity to testify at a Travel 
Board hearing to be held at the RO.  Such a hearing has not 
been held.  Accordingly, the case is remanded for the 
following action:  

Schedule the appellant for a Travel Board 
hearing before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


